Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 22-41  are pending.  Claims 22-41  will be examined in the current office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11//13/20, 11//13/20, 7//13/2021, in  in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 
Claim Rejections 35 U.S.C 112(b) rejection 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims   40-41 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim  40 is indefinite for the following reason:
Claim 40 is indefinite in recitation of   “R represents rest of the compound “ for the following reason:
It is unclear what is the rest of the compound is in the compound of formula (II)  . 
Correction required .
Claim Rejections 35 U.S.C 102



Claim(s) 22 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable   by D1 Accession NO: AC AOA075 (in the IDS).
D1 is a Uniport database entry disclosing the sequence of a predicted cytochrome P450 monooxygenase. The sequence is 92.9% identical to the sequence according to SEQ ID NO: 110 of the application and has serine at a position corresponding to position 291. Since claim 22 is a product claim, it is understood to be directed to the enzyme as such and the intended use as defined by the instructions are only limiting in so far that the enzyme must be suitable for said use. Hence, the enzyme ( reads on  claim 32) as disclosed in D1 is  anticipate the kit of claim 22 also  of the application.

Claim Rejection - 35 U.S.C 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the way the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims  23-25, 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over  D1 Accession NO: AC AOA075 (in the IDS) in view of  D2: WO2004/078978( in the IDS).
D1 is a Uniport database entry disclosing the sequence of a predicted cytochrome P450 monooxygenase. The sequence is 92.9% identical to the sequence according to SEQ ID NO: 110 of the application and has serine at a position corresponding to position 291. Since claim 22 is a product claim, it is understood to be directed to the enzyme as such and the intended use as defined by the instructions are only limiting in so far that the enzyme must be suitable for said use. Hence, the enzyme ( reads on  claim 32) as disclosed in D1 is  anticipate the kit of claim 22 also  of the application
However,     D1 does not  especially   teach    enzyme further comprise   other substrate or other  Cytochrome p450 and  method of hydroxylation  of substrate using said cytochrome P450.
D2 may be taken as closest prior art. Said document discloses a cytochrome P450 oxidase with 97% identity to SEQ ID NO: 110 of the application and T at position 291 

It would have been obvious to a person of ordinary skill in the art, at the time of the invention,  to combine D1 Accession NO: AC AOA075 (in the IDS)  and D2  to arrive a  kit comprising the   P450 enzyme of D1 and  reducing agent, substrate as disclose in D2 and  use in the hydroxylation of substrate.


Conclusion
Claims  22-25, 32 and 39-41 are rejected.  Claims 26-31, 33-38 are objected. No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
                 /MOHAMMAD Y MEAH/                 Examiner, Art Unit 1652